Citation Nr: 1210078	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-11 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1997 to August 2001. He had additional periods of service in the United States Naval Reserve.


This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for several conditions, including tinnitus and a low back disorder.

In May 2010, the Board remanded claims for service connection for tinnitus and a low back disorder to the RO via the VA Appeals Management Center (AMC), for the development of additional evidence. In a January 2012 rating decision, the AMC granted service connection for a low back disorder claimed as lumbar injury from a fall from a motor vehicle. That decision resolved the claim for service connection for a low back disorder. With respect to the claim for service connection for tinnitus, the Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of that claim. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Tinnitus began during service and continued after service.


CONCLUSION OF LAW

Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting the benefit sought on appeal. Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The Veteran contends that he has tinnitus that began during service. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

The Veteran has reported that his duties during service were in the motor pool of a mechanized infantry unit. He stated that in these duties he was exposed to engine noise from vehicles, including armored vehicles and tanks. He indicated that he was also exposed to noise from small and large weapons fire, including on a firing range.

The Veteran's service treatment records do not contain any complaints or notations of tinnitus. Ear symptoms or disorders were noted on a few occasions. A clinician noted slight erythema of the tympanic membranes when the Veteran was seen for an upper respiratory infection in August 1999. Clinicians found left otitis externa in July 2000 and right otitis media in May 2001. The Veteran's hearing was within normal limits bilaterally on reserve service examinations in December 1986 and June 1987, and on examinations during active service in July 2000 and February 2001. On the July 2000 and February 2001 testing reports, it was noted that the Veteran was routinely noise exposed. In July 2000, it was noted that he was issued hand formed earplugs for personal hearing protection. Over the 1986, 1987, 2000, and 2001 examinations, the auditory thresholds at the measured frequencies were in the same range, with no significant change.

After service, in 2006, the Veteran requested service connection for tinnitus. He stated that he had been exposed to noise during service, and that he began to experience tinnitus during service.


In the May 2010 remand, the Board called for the Veteran to have an examination to evaluate the relationship between his tinnitus and his active duty service. The Board asked that an examiner opine as to whether it was at least as likely as not that the tinnitus was related to service. The Board asked that the examiner explain the opinion. The Board indicated that, if the examiner could not provide an opinion without resorting to mere speculation, the examiner should so state.

The Veteran had a VA audiology examination in November 2011. The examiner noted that she did not receive the Veteran's claims file to review. The Veteran reported exposure during service to noise from engines and weapons. He stated that tinnitus began in 2000 and continued through the present. He indicated that tinnitus was constant in his right ear and recurrent in his left ear. He denied any history of post-service occupational or recreational noise exposure. On audiometric testing, the Veteran's hearing was normal bilaterally. The auditory thresholds were similar to those found on testing during reserve service and active service. The examiner stated that without reviewing the Veteran's claims file she could not provide a medical opinion regarding the likely etiology of the Veteran's tinnitus.

In December 2011, a VA audiologist received and reviewed the Veteran's claims file. The audiologist provided findings as follows:

Hearing thresholds were normal during military service and exhibited no significant changes in hearing thresholds. There was no complaint or treatment of tinnitus documented in the record. Hearing remains normal in both ears. Etiology of tinnitus is unknown. The record contained no report of other diagnosed medical or psychological disorders with a nexus to military service and an established association to tinnitus.

The clinical literature reports about 10-15% of patients with bothersome tinnitus have no hearing loss or other known etiology. Studies have speculated that this unusual hearing pattern of tinnitus is due [to] latent noise injuries at the cellular level that are not manifested on the behavioral audiogram, or hearing loss at frequencies above the normal testing range, or mental disorders. No study has definitively explained the etiology of this kind of intrusive tinnitus. Therefore, a determination of tinnitus etiology in this case would be speculative.

The audiologist concluded, "I cannot resolve the tinnitus issue without resort to mere speculation based on the evidence available in the record."

Service testing records noting noise exposure are consistent with the Veteran's account that he was exposed to noise during service. The Veteran is competent to testify as to his tinnitus. See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (veteran is competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation.") During service through 2001, the Veteran did not report tinnitus. From his first, 2006, claim for benefits, however, he has consistently reported experiencing tinnitus beginning in service and continuing after service. The Board finds his post-service accounts reasonably credible, and sufficient to establish that he experienced tinnitus during and after service.

The reviewing audiologist noted some literature considering a connection between tinnitus without hearing loss and latent noise injuries, but concluded that studies were not definitive, so any determination of the etiology of the Veteran's tinnitus would be speculative. That audiologist thus declined to opine for or against service connection for the Veteran's tinnitus. The Board finds that the Veteran's noise exposure during service and his tinnitus during and after service is sufficient to approximately balance the absence of medical support regarding etiology. Giving the benefit of the doubt to the Veteran, the Board grants service connection for tinnitus.



ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


